Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the election requirement in the reply filed on 12-21-2021 is acknowledged. The applicant elected species II, subspecies S drawn to figure 25. While the applicant says that all claims should be examined, this is inaccurate. The description of figure 25 specifies that the light guiding devices have reflective surfaces. Further, the applicant is not entitled to the numerous non-obvious species. The applicant was required to select a single species. Many of the claims include alternate species (i.e. claim 5 claims a straight bar or a curved bar). If the applicant deletes one of the species because of prior art (i.e. deletes the straight bar), the next office action will be final. In addition, a curved bar does not read on the elected invention which shows only straight bars. Such a claim would be withdrawn from examination. If the applicant would like non-elected species to be examined, they may admit on the record that they are obvious variants of each other. If not, they are considered separate species. Figure 25 shows straight bars that are not disposed in a square, circular, wavy or irregular array. It is not shown on a supporting plate. Nor does it show an attached structure having a different refractive index. Figure 25 does not show the light guiding devices have a cross section that is all of circular, rectangular or polygonal (unless applicant admits that these are obvious variants). Nor does it teach that the end is flat, convex or concave. Nor does it teach that a first end of one light guiding device corresponds ot the second end of another light guiding device.  Nor does it teach grooves of claim 11. Nor does it teach lenses of claim 12. Nor does it teach all of plastic, glass quartz and a manufacturing process of all of etching, deposition, epitaxy, drawing, molding, cutting or any combination of claim 13 (unless applicant admits that these are obvious variants). Nor does it teach 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8-9, 13-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schowengerdt (2015/0205126).

In regard to claim 2, Schowengerdt teaches that LED displays are well known (paragraph 90). Thus, one of ordinary skill in the art, before the effective filing date of the claimed invention would have found it obvious to use Light Emitting diode displays in the prior art and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In regard to the wavelengths, see paragraph 298.
In regard to claim 3, Schowengerdt teaches the at least one light-projection system is plural in number (see figure 8-O). This appears to be shown similar to figure 25 of the present application. If the applicant feels that their figure 25 reads on this claim, than it appears that figures 8O and 16B read on this claim also. They clearly have the same or different wavelengths (there is no other option.).

In regard to claim 5, Schowengerdt shows the waveguides as straight bar structures.
In regard to claim 8, see paragraph 157. He teaches that an end surface of the second end of each of the light-guiding device devices is surface-treated.
In regard to claim 9, Schowengerdt shows circular cross section in figure 16B. In figure 8O, he shows a figure similar to applicant’s figure 25. It would appear that if the applicant’s species related to 25 can be any of these shapes, it would appear that Schowengerdt would be also. In figures 8O and 16B he shows an end surface of at least one second end of the at least one light-guiding device being a flat, sloped, convex, or concave surface.
In regard to claim 13, Schowengerdt teaches light-guiding device devices of plastic or glass,are well known (paragraph 72). Thus, one of ordinary skill in the art, before the effective filing date of the claimed invention would have found it obvious to use plastic or glass fibers in figures 8O or 16B in Schowngerdt and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In regard to the wavelengths, see paragraph 298.
In regard to claim 13, Schowengerdt teaches that masking, etching or drawn techniques may be used (paragraph 153). Thus, one of ordinary skill in the art, before the effective filing date of the claimed invention would have found it obvious to use masking, etching or drawn techniques in Schowngerdt and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In regard to the wavelengths, see paragraph 298. In addition, the examiner is relying on common knowledge that it is well known to manufactured by a process of etching, deposition, epitaxy, drawing, molding, cutting, or any combination thereof.

In regard to claim 15, it is inherent that the light-guiding devices individually have the same or different optical structures (there is no other option). They are shown to have a cross-sectional shape, an end surface (circular in figure 16B) with each having a length (also shown in figure 16B) at different distances out of the second ends (shown in figure 16B).
In regard to claim 16, Schowengerdt teaches each of the light-guiding devices has a cross section of a circular (figure 16B) and an end surface of at least one of the first end and the second end of each of the light-guiding devices being sloped (he shows an angle at the end of each waveguide). In figure 16, he shows that they have different lengths or arranged to decrease gradually from the second end to the first end. Gradually is a very subjective term. .
In regard to claim 19, he teaches that the signal is received by a user’s eye (see figures and abstract). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See paragraphs 20 and 28 of Junuzovic et al (2016/0239092). See  figure 1 of Uehara (2014/0176862). See claim 1 of Sato et al (2020/0088944). See figure 4 of Morales Rodriguez et al (2020/0041720).

	
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS A HOLLWEG can be reached at 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LESLIE C PASCAL/Primary Examiner
Art Unit 2883